                     UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
                                           Case No. CR-17-017-E-BLW
             Plaintiff,
                                           FINAL ORDER OF FORFEITURE
       vs.

JEREMIAH BENJAMIN SCHMIDT,

             Defendant.


      WHEREAS, on March 13, 2018, this Court entered a Preliminary Order of

Forfeiture (ECF No. 25), pursuant to the provisions of 18 U.S.C. §924(d), made

applicable pursuant to 28 U.S.C. § 2461(c), and based upon the guilty plea of

JEREMIAH BENJAMIN SCHMIDT (ECF No. 22), filed in the above case on

January 17, 2018;

      WHEREAS, the United States caused notice of the above-referenced

forfeiture order to be published and sent in accordance with the requirements of

Federal Rule of Criminal Procedure 32.2(b)(6), including publication on an official

government internet site (www.forfeiture.gov) as required by Rule G(4)(a)(iv)(C)

of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, as required by Rule 32.2(b)(6)(C);
FINAL ORDER OF FORFEITURE - 1
      WHEREAS, pursuant to the Stipulation and Agreement for Return of

Property (ECF No. 43) filed November 5, 2018, the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF) will be returning the three firearms listed in the

Preliminary Order of Forfeiture (ECF No. 43) to the individuals described in the

agreement. The firearms according to the above stipulation will not be released

from ATF until the conclusion of the case. And the Court approving of the same.

      AND WHEREAS, no other claims were filed.

      Accordingly, it is hereby ORDERED, ADJUDGED and DECREED that the

Motion for Final Order of Forfeiture (ECF No. 44) is GRANTED. The Court

further directs the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)

and/or its agents to forthwith seize all of the forfeited properties, not heretofore

seized, which are described below.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED:

      That the right, title and interest to the hereinafter described property is

hereby condemned, forfeited and vested in the United States of America and that

no claim of interest in said property shall exist in any other person or entity, and

that said property shall be disposed of according to law:

      Firearms and Ammunition associated therewith:

      1. 125 rounds of assorted caliber ammunition.




FINAL ORDER OF FORFEITURE - 2
The defendant, previously convicted of a crime punishable by imprisonment for a

term exceeding one year, was in possession of various firearms and associated

ammunition at the time of his arrest on or about August 17, 2016.

      IT IS FURTHER ORDERED that all parties herein shall bear their own

costs and fees.



                                            DATED: November 14, 2018


                                            _________________________
                                            B. Lynn Winmill
                                            Chief Judge
                                            United States District Court




FINAL ORDER OF FORFEITURE - 3
